1   This memorandum opinion was not selected for publication in the New Mexico Reports. Please see
 2   Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum opinions. Please
 3   also note that this electronic memorandum opinion may contain computer-generated errors or other
 4   deviations from the official paper version filed by the Court of Appeals and does not include the
 5   filing date.

 6        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 7 DAN S. REGALADO,

 8          Plaintiff-Appellee,

 9 v.                                                                          NO.     29,968

10 HAMILTON BIG COUNTRY
11 FORD,

12          Defendant-Appellant,

13 and

14 THE CITIZENS BANK OF CLOVIS,

15          Defendant.

16 APPEAL FROM THE DISTRICT COURT OF BERNALILLO COUNTY
17 Geraldine E. Rivera, District Judge

18 Martin E. Threet & Associates
19 Martin E. Threet
20 Albuquerque, NM

21 for Appellee

22   Civerolo, Gralow, Hill & Curtis, P.A.
23   M. Clea Gutterson
24   Lance D. Richard
25   Albuquerque, NM
1 for Appellant




                  2
 1 R. Max Best
 2 Clovis, NM

 3 Barnett Law Firm
 4 Mickey D. Barnett
 5 Albuquerque, NM

 6 for Defendant

 7                          MEMORANDUM OPINION

 8 BUSTAMANTE, Judge.

 9       Summary affirmance was proposed for the reasons stated in the calendar

10 notice. No memorandum opposing summary affirmance has been filed, and the

11 time for doing so has expired.

12       Affirmed.

13       IT IS SO ORDERED.



14
15                                  MICHAEL D. BUSTAMANTE, Judge

16 WE CONCUR:


17
18 MICHAEL E. VIGIL, Judge


19
20 TIMOTHY L. GARCIA, Judge



                                          3
4